Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 30, 2021

The Court of Appeals hereby passes the following order:

A21A1784. TYRONE WILLIAM HOLLAND v. BRIAN KEMP, GOVERNOR
    OF THE STATE OF GEORGIA, IN HIS INDIVIDUAL CAPACITY.

      Tyrone William Holland, appearing pro se, sued Governor Brian Kemp, in his
individual capacity, alleging that the sex offender registration requirement of OCGA
§ 42-1-12 (e) (3) is unconstitutional when retroactively applied to him.1 Because
Holland had failed to perfect service of process for more than two months after filing
the complaint, the trial court ordered him to do so by December 29, 2020 to avoid
dismissal of the case. On December 30, 2020, after Holland failed to perfect service
by the ordered deadline, the trial court entered a final order dismissing the case for
want of prosecution. Holland then filed a “Motion to Contest Order in Dismissing
Complaint for Want of Prosecution,” which in essence, sought reconsideration of the
dismissal order. The trial court denied the motion. On May 4, 2021, Holland filed this
appeal. We, however, lack jurisdiction.
      “[T]he proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction upon the appellate court.” Bell v. Cohran, 244 Ga. App. 510,

      1
        Although Holland’s lawsuit raised constitutional questions, it is not necessary
to transfer this appeal to the Supreme Court for resolution because the trial court did
not address the merits of the claims. See Pacheco v. Regal Cinemas, Inc., 311 Ga.
App. 224, 228 (2) (a) (715 SE2d 728) (2011) (the Supreme Court’s subject matter
jurisdiction is not invoked when the constitutional questions raised below were not
addressed in the trial court’s order on appeal).
510-511 (536 SE2d 187) (2000). Generally, a notice of appeal must be filed within
30 days after entry of the appealable decision or judgment to be challenged. See
OCGA § 5-6-38 (a). It is well settled that a motion for reconsideration does not toll
the time for filing a direct appeal, and the denial of such a motion is not itself an
appealable judgment. See Bell, 244 Ga. App. at 510-511. Here, Holland’s notice of
appeal was filed 125 days after entry of the trial court’s dismissal order. It therefore
is untimely as to the appealable dismissal order and invalid as to the trial court’s
subsequent refusal to reconsider that order. Because we lack jurisdiction, this appeal
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.